Citation Nr: 1536225	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  11-16 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, major depression, anxiety, paranoid schizophrenia and/or posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for retinopathy.  

4.  Entitlement to service connection for residuals of an injury to the right knee.  

5.  Entitlement to service connection for a sacroiliac joint disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for histoplasmosis/granulomatous disease.  

8.  Entitlement to service connection for tinea cruris, claimed as jock itch.  

9.  Entitlement to service connection for tinea pedis, claimed as athlete's foot.  

10.  Entitlement to service connection for a genitourinary disorder, claimed as sexual dysfunction.  

11.  Entitlement to service connection for arthritis of the right fifth digit, to include as secondary to service-connected residuals of a right thumb fracture.  

12.  Entitlement to service connection for memory loss, to include as secondary to a service-connected facial scar.  

13.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service-connected residuals of a right thumb fracture.  

14.  Entitlement to service connection for a lumbosacral spine disorder, to include spinal fracture, radiculopathy and/or degenerative disc disease.  

15.  Entitlement to service connection for a headache disorder, claimed as a residual of a traumatic brain injury.  

16.  Entitlement to service connection for fibromyalgia.  

17.  Entitlement to service connection for Reiter's syndrome, also claimed as reactive arthritis and chronic abdominal pain.  

18.  Entitlement to service connection for an autoimmune disorder, also claimed as sarcoidosis.  

19.  Entitlement to service connection for a left hand disorder, to include as secondary to service-connected residuals of a right thumb fracture.  

20.  Entitlement to service connection for a left elbow disorder, claimed as osteophytes/bone spurring.  

21.  Entitlement to service connection for a kidney disorder, claimed as kidney stones and/or renal colic.  

22.  Entitlement to a temporary total rating for convalescence purposes due to treatment of a service-connected disability.  

23.  Entitlement to a disability rating in excess of 10 percent for residuals of a right thumb fracture.  

24.  Entitlement to a compensable disability rating for genital herpes.  

25.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	E. Michael Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1981 to June 1984.  Thereafter, he had unverified periods of active duty for training and/or inactive duty training between 1994 and 2005 as a member of the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2007, the Veteran testified via video before a Veterans Law Judge.  A transcript of this hearing has been added to the record.  

In various statements to VA, the Veteran requested a second hearing before a Veterans Law Judge regarding additional issues perfected for appeal.  In November 2014, however, the Veteran submitted a written statement cancelling all pending hearing requests.  

In a December 2009 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) affirmed the Board's January 2008 denial of service connection for disabilities of the right arm, right shoulder, and neck.  The issue of service connection for carpal tunnel syndrome was remanded by the Court based on a finding that the Board had failed to adjudicate this issue.  It is being adjudicated herein.  

The remainder of these claims were previously before the Board in May 2010 and/or November 2011, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of service connection for a psychiatric disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Diabetes mellitus did not manifest during service, was not chronic during service, was not diagnosed within the first post service year, and is not otherwise related to service or a service-connected disability.

2.  Bilateral retinopathy did not manifest during service and was not diagnosed within the first post service year, and is not otherwise related to service or a service-connected disability.

3.  Symptoms of a current right knee disorder did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service or a service-connected disability.

4.  Symptoms of a current low back disorder did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service.

5.  Symptoms of hypertension did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service.

6.  Competent evidence of a current diagnosis of a respiratory disorder, claimed as histoplasmosis/granulomatous disease has not been presented.  

7.  Symptoms of a current skin disorder did not manifest during service, were not chronic during service, and are not otherwise related to service.  

8.  Competent evidence of a current diagnosis of a genitourinary disorder other than genital herpes has not been presented.  

9.  Symptoms of a current right fifth finger disorder did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service or a service-connected disability.

10.  Symptoms of a traumatic brain injury or a disorder manifested by memory loss or headaches did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service or a service-connected disability.  

11.  Symptoms of a current right arm disorder, to include carpal tunnel syndrome, did not manifest during service, were not chronic during service, and are not otherwise related to service or a service-connected disability.

12.  The Veteran did not service in the Southwest Asia Theater of operations during the Persian Gulf War Era.  

13.  Symptoms of fibromyalgia did not manifest during service, were not chronic during service, and are not otherwise related to service.  

14.  Competent evidence of a current diagnosis of Reiter's syndrome has not been presented.  

15.  An autoimmune disorder, to include sarcoidosis, did not manifest during service, was not chronic during service, was not diagnosed within the first post service year, and is not otherwise related to service.  

16.  Symptoms of a current left hand disorder did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service or a service-connected disability.  

17.  Symptoms of a current left elbow disorder did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and are not otherwise related to service or a service-connected disability.

18.  Symptoms of a current kidney disorder, to include renal colic and/or kidney stones, did not manifest during service, were not chronic during service, were not diagnosed within the first post service year, and is not otherwise related to service.  

19.  The Veteran has not undergone surgery for any of his service-connected disabilities which resulted in severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one or more major joints.  

20.  The Veteran's residuals of right thumb fracture are characterized by reported pain, without any limitation of motion of the right thumb.  

21.  The Veteran's genital herpes results in occasional outbreaks of penile lesions involving less than 5 percent of the entire body, without the need for corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor as the result of any incident therein, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

2.  Retinopathy was not incurred in or aggravated by service, nor as the result of any incident therein, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

3.  A right knee disorder was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

4.  A low back disorder, claimed as lumbar radiculopathy, degenerative disc disease, and/or a sacroiliac joint disorder, was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

5.  Hypertension was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

6.  A respiratory disorder, claimed as histoplasmosis/granulomatous disease, was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

7.  A current skin disorder, claimed as tinea cruris and/or tinea pedis, was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

8.  A genitourinary disorder other than genital herpes was not incurred in or aggravated by service, nor as the result of any incident therein and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  

9.  A right fifth finger disorder was not incurred in or aggravated by service, nor as the result of any incident therein and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

10.  A traumatic brain injury or disorder characterized by memory loss and headaches was not incurred in or aggravated by service, nor as the result of any incident therein and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

11.  A right arm disorder, to include carpal tunnel syndrome, was not incurred in or aggravated by service, nor as the result of any incident therein and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  

12.  A traumatic brain injury or disorder characterized by headaches was not incurred in or aggravated by service, nor as the result of any incident therein and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  

13.  Fibromyalgia was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1118, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  

14.  Reiter's syndrome, claimed as reactive arthritis and/or chronic abdominal pain, was not incurred in or aggravated by service, nor as the result of any incident therein and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  

15.  An autoimmune disorder, to include sarcoidosis, was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

16.  A left hand disorder was not incurred in or aggravated by service, nor as the result of any incident therein, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

17.  A left elbow disorder was not incurred in or aggravated by service, nor as the result of any incident therein, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

18.  A kidney disorder, to include renal colic and/or kidney stones, was not incurred in or aggravated by service, nor as the result of any incident therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

19.  The criteria for a temporary total rating based on the need for convalescence following surgery for a service-connected disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2015).  

20.  The criteria for a disability rating in excess of 10 percent for residuals of a right thumb fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5299-5228 (2015).  

21.  The criteria for a compensable rating for genital warts have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.7, 4.118, Diagnostic Code (DC) 7820-7806 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  

In the present case, the Veteran had both a period of active military service in the U.S. Army from August 1981 to June 1984 as well as periods of active duty for training and inactive duty training as a member of the Army National Guard between 1994 and 2005.  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (20154).  

Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  

The Board further notes that while presumptive service connection under 38 U.S.C.A. §§ 1112 and 1137 may be considered for the Veteran's active duty period between 1981-84, he has presented no evidence of such a qualifying period of active military, naval, or air service while a member of the National Guard between 1994-2005; thus, 38 U.S.C.A. §§ 1112 and 1137 does not apply for this period.  

Diabetes mellitus

The Veteran seeks service connection for diabetes mellitus.  The service treatment records are negative for any diagnosis of or treatment for diabetes during any period of active duty.  The Veteran was first diagnosed with diabetes in 2009, many years after service separation in 1984.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent expert has suggested the Veteran had onset of his diabetes mellitus in service or within a year thereafter, and no evidence has been presented of a continuity of diabetes-related symptomatology since service separation.  In the absence of any such evidence, service connection for diabetes mellitus must be denied.  

The Board notes the Veteran himself does not allege onset of his diabetes during service; rather, he contends, as written in the June 2011 VA Form 9, that diabetes is due to or the result of herpes.  See 38 C.F.R. § 3.310.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of diabetes or any other internal disorder diagnosed via clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of diabetes prior to 2009, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, diabetes was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding that a service-connected disability caused or aggravated diabetes; therefore, the Board finds that service connection for diabetes mellitus is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for diabetes mellitus, including as due to a service-connected disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Retinopathy

The Veteran seeks service connection for retinopathy, allegedly resulting from diabetes and/or hypertension, disabilities for which the Veteran also has claimed service connection.  The Board notes that the Veteran has previously claimed service connection for a bilateral eye disorder, characterized as blurred vision.  The Veteran asserted that this disorder was the result of an in-service injury to the eyes.  Such a claim was denied by the Board in May 2010, and was not appealed at that time; thus, that denial is final.  

In filing the more recent claim of service connection for retinopathy, the Veteran has not claimed direct service connection; that is, that this disorder was incurred in service.  Rather, he has limited his claim to one of secondary service connection, claimed as due to or aggravated by service connection disabilities, claimed as hypertension and/or diabetes.  As such, the Board finds this claim is distinct and separate from the previously- and finally-denied service connection claim for a bilateral eye disorder, and the new and material requirements of 38 U.S.C.A. § 5108 will not apply.  Moreover, this current claim is based on a more recent diagnosis of retinopathy, it will be considered on the merits as a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence).  

Service connection on a secondary basis is only warranted when a disability is due to or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.  In the present case, the Veteran has been denied by the Board within this decision service connection for both hypertension and diabetes.  Thus, even assuming arguendo that these disorders resulted in a current diagnosis of retinopathy, service connection would not be warranted, as these disabilities are not themselves service-connected.  As such, service connection on a secondary basis for retinopathy must be denied as a matter of law.  

As noted above, the Veteran has been granted service connection for genital herpes, residuals of a facial scar, and residuals of a right thumb fracture.  No competent evidence has been presented, however, establishing a nexus between these service-connected disabilities and the claimed retinopathy.  In the absence of such evidence, service connection must be denied.  

The Veteran has himself alleged that retinopathy is the result of various service-connected disabilities.  While the Veteran is competent to report such observable symptomatology as blurred vision, he, as a lay person, lacking in medical training and expertise, and cannot provide a competent medical opinion on a matter as complex as the etiology of a visual disorder.  See Jandreau, 492 F. 3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a relationship between retinopathy and any service-connected disability, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

In sum, the preponderance of the evidence is against the service connection claim for retinopathy, there is no doubt to be resolved, and service connection is not warranted.  

Right knee

The Veteran seeks service connection for residuals of a right knee injury.  Review of the service treatment records indicate that in January 1984, he sought treatment for a right knee contusion with mild abrasion.  The right knee wound was cleaned and dressed, and the Veteran reported no further symptoms during active duty service.  Similarly, he denied any history of a right knee disability on subsequent reports of medical history, and none was noted on multiple periodic physical examinations beginning in 1994, when the Veteran enlisted in the National Guard.  This evidence establishes that any in-service right knee injury was acute and transitory, without any permanent residuals.  

Next, a current right knee disorder is not shown.  As noted above, multiple periodic physical examinations performed while the Veteran was a member of the National Guard found his musculoskeletal system to be normal.  2006 and 2008 X-rays of the right knee were within normal limits, without evidence of current fracture or other bony or soft tissue abnormalities.  There was no diagnosis related to the right knee.  In the absence of a current diagnosis, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence is devoid of a competent and credible diagnosis of any right knee disability for the entire pendency of this appeal.  

The Veteran has also not provided credible lay evidence of a contemporaneous medical diagnosis of a right knee disability, and his lay assertions have not been subsequently diagnosed as a current disability for which service connection may be granted.  The Board acknowledges that he is competent to report such observable symptomatology as joint pain.  Pain alone, however, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).  The Veteran's lay statements, in and of themselves, regarding a current diagnosis of a right knee disorder are not competent evidence, as he lacks the requisite training to diagnosis an internal orthopedic disorder, the diagnosis of which requires clinical findings and medical expertise not demonstrated by the Veteran.  See Jandreau, 492 F.3d at 1372.  


As there is no competent evidence of a current disability, there is no basis on which the claim for service connection for right knee disorder may be granted.  See Brammer, 3 Vet. App. at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on this issue is denied.  

Disorders of the back

The Veteran seeks service connection for several disorders of the back, to include lumbar radiculopathy, degenerative disc disease, and a sacroiliac joint disorder.  He contends he sustained a low back disability during active duty service, and service connection for such a disorder is thus warranted.  

Review of the Veteran's 1981-84 service treatment records confirms that he was involved in a 1982 jeep accident which resulted in a facial laceration.  He did not report any low back pain at that time, however.  The remainder of the service treatment records for the period from 1981-84 are likewise negative for any complaints of or treatment for a low back disorder.  Additionally, on entering the National Guard in 1994, he did not report any disorders of the low back or thoracolumbar spine at that time.  

As the Veteran's current degenerative disc disease of the lumbosacral spine is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  

In October 1984, the Veteran did seek VA treatment for back pain.  He reported he was discharged from the Army with a history of low back pain.  No diagnosis was provided at that time, however.  The Veteran again sought VA treatment in August 1985 for low back pain following a motor vehicle accident that morning.  Pain was reported with motion of the lumbosacral spine.  On X-ray, minimal compression of the lumbosacral spine was observed.  In September 1985, the Veteran went to a VA medical facility for authorization to return to work.  He reported "back trouble" in the past week, for which he sought treatment, but stated he was "doing well now."  He was given a note to return to work.  

Thus, the medical record establishes that the Veteran was not diagnosed with a compression of the lumbosacral spine until after he was involved in a post-service August 1985 motor vehicle accident.  Also of note, the Veteran made no reference to any connection between his complaints and any incident during active duty or report any past medical history of a low back disorder related to service.  

The remainder of the record likewise suggests the Veteran did not sustain a chronic disability of the back during service between 1981-84, or that such a chronic disorder manifested to a compensable degree within a year thereafter.  Of note, an April 1987 VA general medical examination found no evidence of any disability of the low back, or any other orthopedic disorder.  

Likewise, when the Veteran first filed a claim for VA compensation in January 1987, he did not claim service connection for a back disorder at that time.  The absence of such a claim suggests the Veteran was not experiencing a continuity of symptomatology of the low back since his 1984 service separation.  

Additionally, when the Veteran was examined for entrance into the National Guard in October 1994, he was without any spinal abnormality on physical examination.  He also denied any history of recurrent back pain on a concurrent report of medical history.  This evidence further indicates that a chronic back disorder was not sustained during active duty service between 1981-84.  

As noted above, the Veteran had periods of active duty for training and inactive duty training in the Army National Guard between 1994 and 2005.  Review of the service treatment records for this period, however, are negative for any diagnosis of or treatment for a low back injury sustained during such service.  

While the Veteran did report low back pain on occasion during this time period, these complaints were not found to the result of any service-related injury.  According to a July 1999 duty status determination, the Veteran reported a pre-existing fracture of the lumbosacral spine outside of the line of duty.  On an April 2000 report of medical history, the Veteran gave a history of having sustained a back injury in a November 1998 motor vehicle accident.  A July 2004 National Guard service treatment record noted a history of low back pain following a motor vehicle accident in 1997.  In August 2004, he was given a limited duty profile for a back injury found not to be service related.  In February 2005, a medical evaluation board found him unfit for service, in part due to reported back injuries.  

VA and private treatment records confirm a low back disorder during this time period.  A June 1999 VA X-ray of the lumbosacral spine indicated an old compression fracture at L1.  An August 1999 VA CT scan of the lumbosacral spine also indicated a mild compression fracture at L1.  According to a November 2007 VA clinical notation, the Veteran reported approximately 6-7 motor vehicle accidents in the last 25 years.  

In order to address the etiology of any current low back disorder, the Veteran was afforded a VA orthopedic examination in September 2012, with a November 2012 addendum.  Upon examining the Veteran and reviewing the claims file, a VA physician diagnosed chronic low back pain.  The examiner further opined that while the Veteran was involved in a motor vehicle accident during service in 1982, it was unlikely his current low back pain was related to such an incident, as his reported current low back pain was at a different location as compared to the alleged in-service injury.  

Thus, based on the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a disability of the lumbosacral spine.  Specifically, the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a low back disorder since service, and that any current disorder of the low back is not etiologically related to a disease or injury incurred in or aggravated by any period of active military service.  Moreover, such a low back disorder did not manifest to a compensable degree within a year of service separation.  

While the Veteran now asserts that he has experienced chronic low back pain since his motor vehicle accident in service, the Board places more probative weight on his multiple prior statements either denying a history of chronic low back pain or attributing the origin of such pain to multiple post-service civilian motor vehicle accident.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Thus, while he is competent to report such observable symptomatology as back pain, the Board does not find his current assertions to be credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, claimed as lumbar radiculopathy, degenerative disc disease, and/or a sacroiliac joint disorder, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Hypertension

The Veteran seeks service connection for hypertension.  He asserts this disorder had its onset in service, and service connection is therefore warranted.  

Service treatment records were carefully reviewed, but do not reflect that he was diagnosed with hypertension during active service.  While blood pressure readings were taken on several occasions during service, these were all within normal limits.  Indeed, these records do not reflect that he made any complaint of, or sought any treatment for, symptoms associated with hypertension at any point during active service.  Therefore, the service treatment records, including his contemporaneous statements, do not reflect he developed hypertension during active military service.  

Moreover, the competent evidence of record does not reflect that he was diagnosed with hypertension within a year after service separation.  On physical examination for entrance into the National Guard in October 1994, his blood pressure was again within normal limits, and he denied any history of hypertension on the concurrent report of medical history.  He was not diagnosed with hypertension until approximately 2004, many years after separation from active duty service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has weighed the Veteran's lay assertions regarding an in-service onset made more than 20 years after separation from active service and during the course of seeking VA compensation against the contemporaneous service treatment records and statements he made during service and finds that the contemporaneous evidence is more probative as it was made at the time of the events and less likely to be diluted by the passage of time.  Therefore, the most competent evidence does not establish that he developed hypertension during active service.  

Moreover, as a layperson, the Veteran lacks the requisite medical knowledge to diagnosis hypertension, an internal disorder diagnosed via clinical findings, or opine regarding the etiology of this disorder.  See Jandreau, 492 F.3d at 1372.  

Further, hypertension is included on the list of chronic disease which may be presumptively service connected if manifest within one year after separation from active service.  38 C.F.R. § 3.309.  However, in this case the earliest report of symptoms associated with hypertension is dated in 2004, as already noted, more than 20 years after the Veteran's separation from active service.  Therefore, the evidence does not establish that hypertension manifested within one year of separation from active service, and presumptive service connection is not established. 

Next, the evidence does not reflect that hypertension is otherwise directly related to active service based on nexus.  Specifically, no medical professional has ever established a causal relationship between hypertension and active duty.  As no nexus is shown, service connection on this basis is not warranted.

Based on all the foregoing, the evidence does not establish the Veteran's currently diagnosed hypertension began during, or for many years after, his active military service.  Additionally, the regulations relating to presumptive service connection are not applicable, as discussed above.  Finally, the evidence does not otherwise relate the diagnosed disorder to active service.  Accordingly, the elements of service connection have not been met and service connection for hypertension must be denied.  

Respiratory disorder

The Veteran seeks service connection for a respiratory disorder, claimed as histoplasmosis and/or a granulomatous disease.  He asserts this disorder began during active military service and has been chronic since that time.  

On service entrance in May 2011, the Veteran was without any abnormalities of the lungs or respiratory system on chest X-ray.  On chest X-ray in June 1984, however, multiple calcified granuloma were present, indicative of healed granulomatous disease, with no current systemic disease found.  

More recent 2011 VA X-rays confirm calcified granulomas present in the Veteran's lungs.  Histoplasmosis has not been diagnosed, however, according to the competent medical evidence of record.  

While the Veteran does have calcified granulomas of the lungs, verified by X-ray, he has not been diagnosed with a respiratory disorder related to this finding.  Upon review of the totality of the record, the Board finds no competent evidence of a current diagnosis of a respiratory disorder.  In the absence of a current diagnosis, service connection may not be granted.  See Brammer, 3 Vet. App. at 225.  The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence is devoid of a competent and credible diagnosis of a respiratory disorder for the entire pendency of this appeal.  

The Veteran has also not provided credible lay evidence of a contemporaneous medical diagnosis of respiratory disorder, and his lay assertions have not been subsequently diagnosed as a current disability for which service connection may be granted.  The Board acknowledges that he is competent to report such observable symptomatology as shortness of breath and similar symptomatology.  He is not, however, qualified to diagnosis a complex respiratory disorder, as such a disorder is internal to the Board and not susceptible to lay observation.  See Jandreau, 492 F.3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a current diagnosis of a respiratory disorder, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As there is no competent evidence of a current diagnosis of a respiratory disorder, there is no basis on which the claim for service connection for this disorder may be granted.  See Brammer, 3 Vet. App. at, 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on this issue is denied.  

Skin disorder

The Veteran seeks service connection for various skin disorders, claimed as tinea pedis and tinea cruris.  He asserts this disorders began during military service and have been chronic since that time.  

Review of the service treatment records indicates the Veteran was seen on several occasions for rashes.  In February 1982 and again in February 1983, he sought treatment for a groin rash characterized by itching, and tinea cruris was diagnosed.  He was given medicated cream on each occasion.  The Veteran reported a rash of the feet in March 1983, and tinea pedis was diagnosed.  He again reported a groin rash in November 1983, and tinea cruris was again diagnosed.  On service separation, no current skin disorders were noted.  

Following service, while the Veteran sought VA treatment for other disabilities, he did not report or seek treatment for a skin disorder.  Likewise, when he filed his initial service connection claim in January 1987, he did not claim service connection for a skin disorder as having been incurred in service.  On physical examination in October 1994 for entrance into the National Guard, he denied any history of a skin disorder, and none was noted on objective examination.  Thus, based on a full review of the medical record, the Board concludes the Veteran's in-service diagnoses of tinea cruris and tinea pedis were acute and transitory, and had resolved by the time of service separation.  

While the Veteran now asserts that he has experienced chronic skin rashes since service, the Board places more probative weight on his multiple prior statements denying a history of chronic skin disorders.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Thus, while he is competent to report such observable symptomatology as a skin disorder, the Board does not find his current assertions to be credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

In conclusion, the preponderance of the evidence is against the claim of service connection for a skin disorder, claimed as tinea pedis and tinea cruris, and service connection must be denied.  While both tinea pedis and tinea cruris were present during service, these disorders resolved prior to service separation and have not been continuous since that time.  

Moreover, no competent evidence has been presented linking any current skin disorder to any disorder diagnosed during service.  The Veteran has himself alleged that a current skin disorder had its onset during service or is otherwise the result of an in-service skin disorder.  While the Veteran is competent to report such observable symptomatology as a skin rash, he, as a lay person, lacking in medical training and expertise, and cannot provide a competent medical opinion on a matter as complex as the etiology of a dermatological disorder.  See Jandreau, 492 F. 3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a relationship between retinopathy and any service-connected disability, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

Thus, service connection for a skin disorder must be denied.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Genitourinary disorder

The Veteran seeks service connection for genitourinary disorder.  He claims that such a disorder was either incurred in service, or is due to or aggravated by a service-connected disability.  

The Board notes the Veteran has been granted service connection for genital herpes, a genitourinary disorder.  The evaluation of the same disability or the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Thus, in considering the Veteran's service connection claim, any manifestations of a current genitourinary disability resulting from his genital herpes will not be considered.  

The service treatment records are negative for any diagnosis of or treatment for a genitourinary disease or sexually-transmitted disease other than the aforementioned genital herpes, for which the Veteran has already been granted service connection.  

Moreover, upon review of the totality of the record, the Board finds no competent evidence of a current diagnosis of a genitourinary disorder.  In the absence of a current diagnosis, service connection may not be granted.  See Brammer, 3 Vet. App. at 225.  The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence is devoid of a competent and credible diagnosis of a genitourinary disorder other than genital herpes for the entire pendency of this appeal.  

The Veteran has also not provided credible lay evidence of a contemporaneous medical diagnosis of genitourinary disorder, and his lay assertions have not been subsequently diagnosed as a current disability for which service connection may be granted.  The Board acknowledges that he is competent to report such observable symptomatology as genital lesions and similar symptomatology.  He is not, however, qualified to diagnosis a complex genitourinary disorder as such a disorder is internal to the body and not susceptible to lay observation.  See Jandreau, 492 F.3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a current diagnosis of a genitourinary disorder, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As there is no competent evidence of a current diagnosis of a genitourinary disorder other than genital herpes, there is no basis on which the claim for service connection for this disorder may be granted.  See Brammer, 3 Vet. App. at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on this issue is denied.  

Right fifth finger

The Veteran seeks service connection for a disability of the right fifth finger, to include arthritis.  He claims that such a disorder was either incurred in service, or is due to or aggravated by a service-connected disability.  

Review of the service treatment records indicates the Veteran was not diagnosed with and did not seek treatment for a disorder of the right fifth finger during any period of active military service.  On subsequent periodic physical examinations while serving in the National Guard, no disorders of the right fifth finger were noted.  

The first diagnosis of arthritis of the right fifth finger dates to 2004, over 20 years after separation from active duty service in 1984.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran has presented no evidence of any injury of the right fifth finger during any period of active duty for training or inactive duty training while a member of the National Guard.  

The Board has weighed the Veteran's lay assertions regarding an in-service onset made more than 20 years after separation from active service and during the course of seeking VA compensation against the contemporaneous service treatment records and statements he made during service and finds that the contemporaneous evidence is more probative as it was made at the time of the events and less likely to be diluted by the passage of time.  Therefore, the most competent evidence does not establish that he developed arthritis of the right fifth finger during active service.

Further, arthritis is included on the list of chronic disease which may be presumptively service connected if manifest within one year after separation from active service.  38 C.F.R. § 3.309.  However, in this case the earliest report of arthritis of the right fifth finger is dated in 2004, as already noted, more than 20 years after the Veteran's separation from active service.  Therefore, the evidence does not establish that arthritis manifested within one year of separation from active service, and presumptive service connection is not established. 

Next, the evidence does not reflect that arthritis of the right fifth finger is otherwise directly related to active service based on nexus.  Specifically, no medical professional has ever established a causal relationship between any right fifth finger disorder and active duty.  As no nexus is shown, service connection on this basis is not warranted.

As noted above, the Veteran has been granted service connection for residuals of a right thumb fracture.  No competent evidence has been presented, however, establishing a nexus between this service-connected disability and the claimed arthritis of the right fifth finger.  In the absence of such evidence, service connection must be denied.  

The Veteran has himself alleged that his arthritis of the right fifth finger had its onset in service or is the result of a service-connected disability.  While the Veteran is competent to report such observable symptomatology as finger pain, he, as a lay person, lacking in medical training and expertise, and cannot provide a competent medical opinion on a matter as complex as the etiology of an orthopedic disorder such as arthritis.  See Jandreau, 492 F. 3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a relationship between arthritis of the right fifth finger and any service-connected disability, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

In sum, the preponderance of the evidence is against the service connection claim for a right fifth finger disorder, claimed as arthritis;  The Board further finds there is no doubt to be resolved, and service connection is not warranted.  

Traumatic brain injury

The Veteran seeks service connection for a disorder characterized by memory loss and/or headaches, to include a traumatic brain injury.  He asserts such a disorder resulted from a head injury sustained as the result of a motor vehicle accident during service.  

Service treatment records reveal no record of a traumatic brain injury.  While the record shows that the Veteran was involved in a motor vehicle accident during service in 1982, physical evaluation following that accident did not result in any psychiatric or neurological symptoms, such as memory loss, confusion, disorientation, or similar symptomatology.  He also did not report headaches at that time.  The only residual noted at that time was a laceration above his nose.  The Veteran has already been granted service connection for a facial scar resulting from this in-service injury.  

Thereafter, at service separation and on multiple periodic physical examinations beginning in 1994 as a member of the National Guard, the Veteran was without any neurological symptomatology or headache disorders.  On concurrent reports of medical history, he also denied any history of headaches or loss of memory or amnesia, including on his October 1994 report of medical history prior to entering the National Guard.  Thus, the Veteran's own statements denying headaches, memory loss or any other cognitive or neurological symptoms following his 1982 motor vehicle accident suggest a traumatic brain injury or related injury was not sustained at that time.  

The Veteran's National Guard treatment records reflect a single reported episode of headaches.  In April 2000, the Veteran reported a history of headaches for two days.  He reported migraine headaches just above his eyes.  No prior history of headaches was noted.  Tension headaches secondary to not wearing his eyeglasses was diagnosed.  He was given medication and did not return for further treatment.  

While the Veteran has more recently, beginning in 2007, reported the onset of memory loss and occasional headaches, he has also reported involvement in multiple motor vehicle accidents outside of service in the past several years.  In light of the lack of diagnosis of a traumatic brain injury or cognitive disorder following the 1982 motor vehicle accident in service, as well as the Veteran's own denials immediately thereafter of any memory loss, headaches or related symptomatology, the Board finds that such a disorder was not incurred in service and has not been continuous since that time.  Moreover, while the Veteran has reported current headaches, memory loss and other traumatic brain injury-related symptoms, no competent expert has suggested a nexus with any in-service disease or injury.  

Generally, lay evidence is competent with regard to a disease with unique and readily identifiable features that is capable of lay observation.  Barr, 21 Vet. App. at 308-09.  A layperson may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

A layperson is not competent to provide evidence as to more complex medical questions, however, and specifically is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2). 

Here, the Board finds that the incurrence of a head injury is an injury that is generally capable of lay observation.  In the present case, however, the Board does not find the Veteran's account to be credible, as he has provided materially inconsistent information regarding the onset of psychiatric and neurological symptomatology during and following service.  To the extent he has claimed such an injury, he has also specifically denied the symptoms he now claims, memory loss and headaches.  

Moreover, while the Veteran can report such observable symptomatology as trauma to the head, he is not competent to attribute any current cognitive disorder to any such trauma in the remote past.  Id.  As such, his statements regarding etiology are of little probative weight.  

Further, the Veteran has also not alleged that he was told by a competent expert of a relationship between his claimed memory loss and headaches and any in-service injury, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As a preponderance of the evidence is against the incurrence of a traumatic brain injury or memory loss or headache disorder during any period of active military service, service connection for a memory loss disorder and headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  

Carpal tunnel syndrome of the right wrist

The Veteran seeks service connection for a right arm or wrist disorder, claimed as carpal tunnel syndrome.  He has alleged he sustained an injury during service which has resulted in a chronic disability.  He has also alleged that his service-connected disorder of the right thumb has caused or aggravated a right arm disability.  

The service treatment records are negative for any diagnosis of or treatment for a disorder of the right arm during any period of active military service.  According to the VA outpatient treatment records, he was first diagnosed with carpal tunnel syndrome in approximately 2012, many years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson, 230 F.3d at 1330.  

Additionally, no competent expert has suggested the Veteran had onset of a right arm or wrist disorder, to include carpal tunnel syndrome, in service or within a year thereafter, and no evidence has been presented of a continuity of symptomatology of the right arm since service separation.  In the absence of any such evidence, service connection for a right arm disorder must be denied.  

Pursuant to the Board's May 2010 remand, the Veteran was afforded a VA orthopedic examination of the right upper extremity in October 2012.  The claims file was reviewed in conjunction with the examination.  Upon physical examination of the Veteran and review of the records, the examiner found no evidence of any nexus between the Veteran's service-connected residuals of a right thumb fracture and carpal tunnel syndrome.  Furthermore, the examiner found no current evidence of carpal tunnel syndrome.  Based on this competent evidence, and in light of the remainder of the record, the Board must conclude a disorder of the right arm was not sustained in service, has not been continuous since service separation, and is not due to or aggravated by a service-connected disability.  

The Board notes the Veteran himself has alleged onset of a right arm disorder either during service or as the result of a service-connected right thumb disability.  See 38 C.F.R. § 3.310.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of an orthopedic disorder of the upper extremity.  See Jandreau, 492 F. 3d at 1372.  As such, his lay statements are not found to be competent.  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of a right arm disorder prior to 2012, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, a right arm or wrist disorder was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding that service-connected residuals of a right thumb fracture caused or aggravated a right arm disorder; therefore, the Board finds that service connection for a right arm disorder, claimed as carpal tunnel syndrome, is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right arm or wrist disorder, claimed as carpal tunnel syndrome, including as due to a service-connected disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Fibromyalgia

The Veteran seeks service connection for fibromyalgia.  He asserts service connection for fibromyalgia is warranted based on his service in the Persian Gulf region.  

The service treatment records are negative for any diagnosis of or treatment for fibromyalgia or any related disorder during any period of active duty service.  The Veteran was first diagnosed with fibromyalgia in 2005, many years after service separation in 1984.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent expert has suggested the Veteran had onset of fibromyalgia or any related disorder in service or within a year thereafter, and no evidence has been presented of a continuity of any related symptomatology since service separation.  In the absence of any such evidence, service connection for fibromyalgia must be denied.  

The Veteran also asserts that service connection for fibromyalgia is warranted on a presumptive basis due to his status as a Persian Gulf veteran.  

Service connection may be established on a presumptive basis for a disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  The regulatory definition of a qualifying chronic disability includes fibromyalgia.  38 C.F.R. § 3.317(a)(2)(i).  The Veteran's service personnel records and other evidence of record does not, however, indicate he had service in the Southwest Asia theater of operations; thus, service connection on a presumptive basis under 38 C.F.R. § 3.317 is not warranted.  

The Veteran alleges onset of fibromyalgia during service.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of fibromyalgia or any other related disorder diagnosed via clinical testing.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of fibromyalgia or any related disorder prior to 2005, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, fibromyalgia was not incurred in active duty service, nor did it manifest within one year following the Veteran's separation from service.  Therefore, the Board finds that service connection for fibromyalgia is not warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an autoimmune disorder, to include sarcoidosis, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Reiter's syndrome

The Veteran seeks service connection for Reiter's syndrome.  He asserts this disorder had its onset during active duty service.  

Upon review of the totality of the record, however, the Board finds no competent evidence of a current diagnosis of Reiter's syndrome.  In the absence of a current diagnosis, service connection may not be granted.  See Brammer, 3 Vet. App. at 225.  The Board notes that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Here, however, the evidence is devoid of a competent and credible diagnosis of Reiter's syndrome for the entire pendency of this appeal.  

The Veteran has also not provided credible lay evidence of a contemporaneous medical diagnosis of Reiter's syndrome, and his lay assertions have not been subsequently diagnosed as a current disability for which service connection may be granted.  The Board acknowledges that he is competent to report such observable symptomatology as joint pain.  Pain alone, however, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001).

Further, the Veteran has also not alleged that he was told by a competent expert of a current diagnosis of Reiter's syndrome, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As there is no competent evidence of a current diagnosis of Reiter's syndrome, there is no basis on which the claim for service connection for this disorder may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the appeal on this issue is denied.  

Autoimmune disorder

The Veteran claims service connection for an autoimmune disorder, also claimed as sarcoidosis.  He has alleged these disorders were incurred as a result of his service in Korea and/or Panama between 1981-84.  

The service treatment records are negative for any diagnosis of or treatment for sarcoidosis or any autoimmune disorder during any period of active duty.  The Veteran was first diagnosed with sarcoidosis in 2013, many years after service separation in 1984.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent expert has suggested the Veteran had onset of sarcoidosis or any autoimmune disorder in service or within a year thereafter, and no evidence has been presented of a continuity of any related symptomatology since service separation.  In the absence of any such evidence, service connection for any autoimmune disorder, to include sarcoidosis, must be denied.  

The Veteran alleges onset of sarcoidosis or a related autoimmune disorder during service.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of sarcoidosis or any other autoimmune disorder diagnosed via clinical testing.  See Jandreau, 492 F. 3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of sarcoidosis or an autoimmune disorder prior to 2013, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, an autoimmune disorder, to include sarcoidosis, was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Therefore, the Board finds that service connection for an autoimmune disorder, to include sarcoidosis, is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for an autoimmune disorder, to include sarcoidosis, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Left hand disorder

The Veteran seeks service connection for a disorder of the left hand.  He has alleged he sustained a left hand injury during service which has resulted in a chronic disability.  He has also alleged that his service-connected disorder of the right thumb has caused or aggravated a left hand disability.  

The service treatment records are negative for any diagnosis of or treatment for a disorder of the left hand during any period of active military service.  According to the Veteran's own statements previously made to VA examiners, he initially injured his left hand in January 2007.  Initially, he was afforded a dorsal capsulotomy of the left fifth finger in June 2008.  In February 2009, the Veteran underwent a left fifth finger distal phalangeal joint fusion.  Thus, the medical evidence of record reflects onset of a left hand disability in 2007, several years after his last period of active military service.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent expert has suggested the Veteran had onset of a left hand disorder in service or within a year thereafter, and no evidence has been presented of a continuity of symptomatology of the left hand since service separation.  In the absence of any such evidence, service connection for a left hand disorder must be denied.  

The Board notes the Veteran himself has alleged onset of a left hand disorder either during service or as the result of a service-connected right thumb disability.  See 38 C.F.R. § 3.310.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of an orthopedic disorder of the hand.  See Jandreau, 492 F. 3d at 1372.  Moreover, the Board notes that the Veteran's more current assertions of an in-service injury to his left hand contradict his prior statements to VA medical care providers that he injured his hand in 2007, after service separation.  As such, his lay statements are not found to be credible.  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of a left hand disorder prior to 2007, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, a left hand was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding that service-connected residuals of a right thumb fracture caused or aggravated a left hand disorder; therefore, the Board finds that service connection for a left hand disorder is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left hand disorder, including as due to a service-connected disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Left elbow disorder

The Veteran seeks service connection for a left elbow disorder.  He has alleged he sustained a left elbow injury during service which has resulted in a chronic disability.  He has also alleged that his service-connected disorder of the right thumb has caused or aggravated a left elbow disability.  

The service treatment records are negative for any diagnosis of or treatment for a disorder of the left elbow during any period of active military service.  According to the VA outpatient treatment records, he was first diagnosed with bone spurs of the left elbow in 2006, many years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent expert has suggested the Veteran had onset of a left elbow disorder in service or within a year thereafter, and no evidence has been presented of a continuity of symptomatology of the left elbow since service separation.  In the absence of any such evidence, service connection for a left elbow disorder must be denied.  

The Board notes the Veteran himself has alleged onset of a left elbow disorder either during service or as the result of a service-connected right thumb disability.  See 38 C.F.R. § 3.310.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of an orthopedic disorder of the upper extremity.  See Jandreau, 492 F. 3d at 1372.  As such, his lay statements are not found to be credible.  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of a left elbow disorder prior to 2006, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, a left elbow was not incurred in service, nor did it manifest within one year following the Veteran's separation from service.  Additionally, the preponderance of the evidence is against a finding that service-connected residuals of a right thumb fracture caused or aggravated a left elbow disorder; therefore, the Board finds that service connection for a left elbow disorder is not warranted on either a direct or secondary basis.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a left elbow disorder, including as due to a service-connected disability, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  

Kidney disorder

The Veteran seeks service connection for various kidney disorders, claimed as renal colic and/or kidney stones.  The service treatment records are negative for any diagnosis of or treatment for renal colic, kidney stones, or any kidney-related disorders during any period of active duty.  The Veteran was first diagnosed with kidney stones in 2005, many years after service separation from active duty in 1984.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, no competent expert has suggested the Veteran had onset of his kidney stones or any other kidney-related disorder in service or within a year thereafter, and no evidence has been presented of a continuity of kidney-related symptomatology since service separation.  In the absence of any such evidence, service connection for renal colic, kidney stones, or any kidney disorder must be denied.  

The Veteran himself asserts that he has several current kidney disorders which had their onset during service and have been chronic since that time.  As a layperson, however, the Veteran is not competent to make such an assertion.  Although as a lay person he is competent to describe what comes to him via his senses, he lacks the medical training and expertise to make a medical diagnosis of or opine regarding the etiology of kidney stones, renal colic, or any other internal disorder diagnosed via clinical testing.  See Jandreau, 492 F. 3d at 1372.  

Further, the Veteran has also not alleged that he was told by a competent expert of a diagnosis of a kidney disorder prior to 2005, and his lay assertions have not later been confirmed by a competent expert qualified to offer such an opinion.  Thus, his lay assertions, in and of themselves, have little probative value.  

As noted above, renal colic, kidney stones, or any kidney-related disorder was not incurred in service, nor did such a disorder manifest within one year following the Veteran's separation from service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for kidney stones, renal colic, or any other kidney-related disorder, and the appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Temporary total rating

The Veteran seeks a temporary total rating for convalescence purposes following 2009 and 2008 surgeries for wrists and left hand.  

Under 38 C.F.R. § 4.30(a) (2014), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).  

As noted above, in determining entitlement to a temporary total rating based on the need for convalescence following surgery, only the Veteran's service-connected disabilities may be considered.

In the present case, the Veteran has been granted service connection for a facial scar, for residuals of a right thumb fracture, and for genital herpes.  After careful review of the record, the Board finds the evidence does not show the Veteran is entitled to a temporary total rating based on the need for convalescence, as he has not required hospitalization, surgery, or other extended treatment for any of these disabilities.  Admittedly, the Veteran has undergone surgeries in 2008 and 2009 for disabilities of the left hand and bilateral wrists; however, service connection for these disabilities has not been established, as previously discussed herein.  

In evaluating the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a temporary total rating based on the need for convalescence following surgery for a service-connected disability, and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Increased rating

The Veteran seeks increased ratings for multiple disabilities.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  

The Board has long recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], however, the Court held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

Right thumb fracture

The Veteran seeks a disability rating in excess of 10 percent for residuals of a right thumb fracture.  This disability is rated under DC 5299-5228.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

DC 5228, for limitation of motion of the thumb, provides a 10 percent rating is warranted for motion of thumb limited to a gap of one to two inches (2.5 to 5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers in the major, dominant hand.  A maximum 20 percent rating is warranted if the motion of the thumb is limited to a gap of more than two inches (5.1cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228.  

On VA examination in July 2009, the Veteran reported pain of the right thumb at 10/10, and claimed he was unable to touch his right thumb to the rest of the right fingers, leaving a gap 1.5-2cms.  Later on during the examination, however, the examiner clandestinely observed the Veteran exhibit full range of motion of the right thumb, without any apparent pain.  The examiner described the Veteran's efforts as "submaximal" during examination.  X-rays of the right thumb showed a healed fracture.  

On subsequent VA examination in June 2012, the Veteran again reported severe and chronic pain of the right thumb.  Physical examination revealed the Veteran to have full and painless range of motion of the right thumb.  There was no additional limitation of motion of the right thumb with repetitive use, and no gap was present between the thumb pad and fingers.  The examiner found no evidence of functional loss or functional impairment of the right thumb.  There was no ankylosis.  

Based on review of the entirety of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent.  The evidence does not suggest the motion of the thumb is limited to a gap of more than two inches (5.1cm) between the thumb pad and the fingers.  Likewise, the evidence of record does not reflect any additional limitation of motion based on repetitive use or due to such factors as pain, pain on use, fatigability, weakness, incoordination, or related factors; thus, an increased rating on that basis is not warranted.  See DeLuca, supra.  

The Board also finds that consideration of additional staged ratings for service-connected residuals of a fractured right thumb is not warranted.  See Fenderson, 12 Vet. App. at 119.  The evidence shows that the Veteran has experienced the same level of disability due to his service-connected right thumb fracture throughout the appeal period.  Thus, the Board finds that consideration of additional staged ratings for any period during the pendency of the appeal is not warranted.  Id.  

In conclusion, the preponderance of the evidence is against an increased rating for the Veteran's residuals of a fracture of the right thumb.  Entitlement to an extraschedular evaluation will be considered below.  

Genital herpes

The Veteran seeks a compensable rating for genital herpes.  This disability is currently rated as noncompensable under Diagnostic Code (DC) 7820, for infections of the skin not otherwise listed.  DC 7820 provides that other skin infections should be evaluated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  See 38 C.F.R. § 4.118, DC 7820.  

Ratings are assigned under DC 7806, for dermatitis, as follows:  

More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 disability rating.  

20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 disability rating.  

At least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 disability rating.  

Less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period warrants a noncompensable rating.  

38 C.F.R. § 4.118, DC 7806.  

VA outpatient treatment records reflect herpes lesions on the shaft of the penis in June 2009.  The Veteran sought treatment at a VA emergency room in December 2010 for penile itching and lesions, but none were noted on objective examination.  VA outpatient treatment records noted a herpes outbreak in May 2012, with follow-up treatment in July 2012.  Two small lesions were noted along the middle of the Veteran's penis, for which he was given a medicated cream.  This outbreak was noted to have resolved by the end of July 2012, and no further outbreaks were reported.  

Based on the totality of the record, the Board finds a noncompensable rating consistent with the level of disability.  The evidence does not demonstrate that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  The competent evidence of record also does not reflect any other residuals of genital herpes.  

The evidence reflects only occasional, very small outbreaks of the Veteran's herpes, controlled by a medicated cream.  At no time has the genital herpes involved more than 5 percent of the Veteran's body, or the need for corticosteroids or other immunosuppressive drugs.  Thus, the Board must conclude a compensable rating is not warranted.  

The Board also finds that consideration of additional staged ratings for service-connected genital warts is not warranted.  See Fenderson, 12 Vet. App. at 119.  The evidence shows that the Veteran has experienced the same level of disability due to his service-connected genital herpes throughout the appeal period.  Thus, the Board finds that consideration of additional staged ratings for any period during the pendency of the appeal is not warranted.  Id.  

In conclusion, the preponderance of the evidence is against a compensable rating for the Veteran's genital herpes.  Entitlement to an extraschedular evaluation will be considered below.  

Extraschedular consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  

If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is thus adequate such that no referral is required.  It is only if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology that the Board then determines whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  If such factors are present, then referral is required.

In this case, the Board considers the Veteran's complaints of difficulty performing maintenance work secondary to his service-connected disabilities, especially his right thumb fracture.  The schedular rating criteria, however, specifically provides for ratings based on limitation of motion of the thumb.  The rating criteria also provide for evaluation of his service-connected genital herpes and facial scar based on the symptoms cited by the Veteran.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's service-connected disabilities.  Furthermore, there is no contention or evidence of a collective negative impact of the Veteran's service-connected disabilities.  Therefore, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d at 1365-1366.  

Duties to notify and assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In the present case, the VCAA duty to notify was satisfied by letters dated in May 2008, August 2008, June 2009, August 2009, April 2010, July 2012, and September 2013 that fully addressed all notice elements.  Additionally, the Veteran was provided such notice prior to the initial RO decisions in this matter.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same letter.  Therefore, the RO effectively satisfied all notice requirements with respect to the issues on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, VA has obtained pertinent medical records including the Veteran's service treatment records and VA outpatient reports.  He was also provided with VA examinations on several occasions, most recently in December 2014, regarding several of the disabilities on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

Admittedly, the Veteran was not provided with examinations specific to the majority of his service connection claims; however, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and, inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i) (2015).  As discussed above, he has not provided competent evidence that he is diagnosed with the claimed disorders, or that these disorders were incurred in or otherwise related to service.  

Consequently, there is no reasonable possibility that an examination or opinion could aid in substantiating the current claims for service connection, and thus a medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (2014) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")  Thus, he has not triggered VA's duty to provide a medical examination as to these disabilities.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for retinopathy is denied.  

Service connection for a right knee disability is denied.  

Service connection for a low back disorder, to include lumbar radiculopathy, degenerative disc disease, and/or a sacroiliac joint disorder, is denied.  

Service connection for hypertension is denied.  

Service connection for a respiratory disorder, claimed as histoplasmosis and/or granulomatous disease, is denied.  

Service connection for tinea cruris is denied.  

Service connection for tinea pedis is denied.  

Service connection for a genitourinary disorder is denied.  

Service connection for a disorder of the right fifth finger, claimed as arthritis, is denied.  

Service connection for a disorder characterized by memory loss, to include a traumatic brain injury, is denied.  

Service connection for a right wrist disorder, to include carpal tunnel syndrome, is denied.  

Service connection for a headache disorder, to include a traumatic brain injury, is denied.  

Service connection for fibromyalgia is denied.  

Service connection for Reiter's syndrome is denied.  

Service connection for an autoimmune disorder, to include sarcoidosis, is denied.  

Service connection for a left hand disorder is denied.  

Service connection for a left elbow disorder is denied.  

Service connection for a kidney disorder, to include kidney stones and renal colic, is denied.  

A temporary total rating based on the need for convalescence is denied.  

A disability rating in excess of 10 percent for residuals of a right thumb fracture is denied.  

A compensable rating for genital herpes is denied.  


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), paranoid schizophrenia, major depressive disorder, and/or an adjustment disorder.  He has claimed both onset of a psychiatric disorder during service, and/or as due to or aggravated by a service-connected disability.  In support of his claim, he has submitted an opinion statement from a private psychologist suggesting the Veteran's service-connected disabilities cause or aggravate his psychiatric disorders.  

The Board finds this evidence sufficient to trigger VA's obligation to afford the claimant a VA medical examination or opinion.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Remand is therefore required to obtain a VA medical opinion regarding the etiology of any current psychiatric disability.  

The Veteran also seeks a TDIU.  Adjudication of this claim must also be deferred, however, as this issue is inextricably-intertwined with the service connection issue being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disorders.  

The examiner should first identify any and all current psychiatric disorders (diagnoses), to include PTSD.  The examiner should specifically indicate whether the Veteran meets the criteria for PTSD. 

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service. 

In the event that the examiner does not conclude that a psychiatric disorder is related to service, the examiner should also set forth an opinion was to whether it at least as likely as not (i.e., whether there is at least a 50 percent probability) that the Veteran has an acquired psychiatric disorder, including PTSD, which is proximately due to, the result of, or aggravated by (permanently worsened in severity) by the service-connected facial scar, residuals of a right thumb fracture, and/or genital herpes.  

If the examiner concludes that the Veteran's psychiatric disorder was aggravated by a service-connected disability, the examiner should, to the extent possible, identify the baseline level of severity of the psychiatric disorder before the onset of aggravation.

A complete rationale for all opinions which takes into account the private opinion submitted by the Veteran must be provided.  If the examiner cannot provide the above requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


